DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 7-9 and 16-22 are pending (claim set as filed on 04/08/2021).

Priority
This application is a 371 of PCT/JP2018/020333 filed 05/28/2018 which has a foreign priority to JP2017-114171 filed 06/09/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 


Withdrawal of Rejections
	The response and amendments filed on 04/08/2021 are acknowledged. The following objections and rejections from the previous office action have been withdrawn necessitated by Applicant's amendments:
The objection to the specification.
The §112(a) deposit of biological material rejection has been withdrawn because the Applicant provided a statement of assurance.
The 35 USC §101 rejection of claims 1-6 and 10-15 because the Applicant cancelled the claims.
The 35 USC §102 anticipation rejection of claims 1-6 because the Applicant cancelled the claims.
The 35 USC §103 obviousness rejections of claims 7-11 and 13-15 over Wang in view of Chen because the Applicant cancelled claims 10-15 and the Applicant amended claims 7-9 to limit the bacteria to Lactobacillus paracasei strain IJH-SONE68.  
The 35 USC §103 obviousness rejection of claim 12 over Wang in view of Chen and further in view of Benyacoub and Living Nature because the Applicant cancelled the claim.

Examiner's Response to Arguments
Applicant’s arguments filed on 04/08/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the 35 USC §101 rejection of the claims that were not cancelled. The Examiner’s response to the Applicant’s arguments are detailed below.
The Applicant proposes that, after being amended, claim 7 recites a synthetic composition that includes a natural product and an artificial carrier (Applicant’s response p.8, last ¶). However, the broadest reasonable interpretation of “a physiologically acceptable liquid” recited in claim 7 includes water, which is naturally occurring. Furthermore, instant claim 7 uses “comprising” language which allows all other substances that occur in nature when L. paracasei IJH-SONE68 and water are naturally together in a mixture. Instant claim 7, then, is a combination of naturally occurring substances: Lactobacillus paracasei strain IJH-SONE68, water, and any other compounds that exist in nature when the two are together.  
With respect to the Pomelo Juice example discussed by the Applicant, the combination of the pomelo juice and the natural preservative do not occur in nature and the combination of 
Regarding Applicant’s discussion related to the Federal Circuit’s interpretation, the Examiner agrees that “product claims comprising a naturally-occurring compound are deemed patent-eligible when they are not directed to the naturally-occurring product and are instead directed to a product with different characteristics over the naturally-occurring product” (p. 9 of Applicant’s response). Instant claim 7, however, is directed to a naturally occurring product (L. paracasei IJH-SONE68 and water) and the product has exactly the same characteristics of L. paracasei IJH-SONE68 and water as they naturally occur in nature because there isn’t a claim element that makes something different from what occurs in nature.  
Claims 8-9 do not cure claim 7’s deficiency because the specification discloses L. paracasei IJH-SONE68 was isolated from fig leaves (see instant specification, p. 8, ¶ [0017]). Fig leaves are a functional food, as a quick internet search of “fig leaf recipe” and “fig leaf health benefits” will readily show.  

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-9 and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is subject matter ineligible.
Base claim 7 recites a composition of matter which is one of the four statutory categories of inventions, satisfying step 1 of a 101 rejection analysis. 
However, for step 2A prong 1, the claim recites judicial exceptions: 
(1) Lactobacillus paracasei strain IJH-SONE68, a naturally occurring bacteria, as evidenced by the specification in that the bacteria “was isolated and identified from leave of a fig” (see specification at ¶ [0018]).
(2) A physiologically acceptable liquid or solid pharmaceutical carrier, a food and drink, a feed, or a cosmetic. Note that naturally occurring water and fig leaves are just two naturally occurring physiologically acceptable pharmaceutical carriers or food.  
For step 2A prong 2, the question is whether or not the claims recite additional elements that integrate the judicial exception into a practical application. The claim does not recite any additional elements.  
The last step in analyzing a 101 rejection, step 2B, is to analyze the claim as a whole to determine if there are additional elements that amount to an inventive concept, and thus "significantly more" than the judicial exceptions by making the mixture markedly different from 
Regarding claims 8-9, as similarly discussed above, these limitations under the broadest reasonable interpretation reads on naturally occurring products (e.g. Lactobacillus paracasei strain IJH-SONE68 and water is a drink composition for example).
Regarding claim 16, the quantity or concentration of the bacteria does not change the characteristics of the mixture so that it is markedly different from what occurs in nature unless the Applicant can show the concentrations claimed produce markedly different structure, function, or biological activity. Thus, they do not change the outcome of the analysis of step 2A prong 2 or step 2B. 

Regarding independent claims 17 and 21-22 which recites methods or processes which are one of the four statutory categories of inventions, satisfying step 1 of a 101 rejection analysis. 
However, for step 2A prong 1, the claims recite natural phenomenon judicial exceptions: 
(1) Lactobacillus paracasei strain IJH-SONE68, a naturally occurring bacteria.
(2) A physiologically acceptable liquid or solid pharmaceutical carrier, a food and drink, a feed, or a cosmetic.  
Naturally occurring water and fig leaves are just two naturally occurring physiologically acceptable pharmaceutical carriers or food. 
For step 2A prong 2, the question is whether or not the claims recite additional elements that integrate the judicial exception into a practical application. The claim recites 
The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 
• Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

The last step in analyzing a 101 rejection, step 2B, is to analyze the claim as a whole to determine if there are additional elements that amount to an inventive concept, and thus "significantly more" than the judicial exceptions. Thus, the claims as a whole does not integrate the judicial exception in some meaningful way that adds significantly more. 
Regarding claims 18-19, as similarly discussed above, these limitations under the broadest reasonable interpretation reads on naturally occurring products (e.g. Lactobacillus paracasei strain IJH-SONE68 and water is a drink composition for example).
Regarding claim 20, the quantity or concentration of the bacteria does not change the characteristics of the mixture so that it is markedly different from what occurs in nature unless the Applicant can show the concentrations claimed produce markedly different structure,  


Conclusion
	Claims 7-9 and 16-22 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GREENWOOD whose telephone number is (571) 272-8357.  The examiner can normally be reached between 7:30 – 5:00 Eastern, MON-THU.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN GREENWOOD
Examiner, Art Unit 1653

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653